Dye, J.
(dissenting). The validity of the power of appointment and the future interest herein should be governed by the law of England where the sole owner of the beneficial power resided at the time of her demise. Under English law, the future interest and suspension of the power of alienation date from the exercise of the power of appointment and not from the date of its creation.
*278The order of the Appellate Division should be modified by reinstating the order of Special Term and, as so modified, should be affirmed.